Citation Nr: 0434292	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-37 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 11, 2001, 
for the award of service connection for chronic bibasilar 
bronchitis, atelectasis with scarring of right lung and 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for chronic 
bibasilar bronchitis, atelectasis with scarring of right lung 
and asbestosis and assigned a 100 percent evaluation, 
effective June 11, 2001.  The veteran has appealed the 
effective date assigned.  


FINDINGS OF FACT

1.  On June 11, 2001, the veteran submitted a claim for 
service connection for a lung disorder.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for a lung 
disorder prior to June 11, 2001.  


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than June 11, 2001, for the award of service 
connection for chronic bibasilar bronchitis, atelectasis with 
scarring of right lung and asbestosis.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Initially, 
the Board notes that the veteran's claim for an earlier 
effective date for the award of service connection is a 
"downstream issue" from the veteran's claim for service 
connection for chronic bibasilar bronchitis, atelectasis with 
scarring of right lung and asbestosis.  For example, in June 
2001, the veteran filed a claim for service connection for a 
lung disorder.  The RO issued VCAA letters in October 2001, 
October 2002, April 2003, and May 2003, informing the veteran 
of the evidence necessary to establish service connection for 
a lung disorder.  In the June 2003 rating decision, the RO 
granted service connection for chronic bibasilar bronchitis, 
atelectasis with scarring of right lung and asbestosis, and 
the veteran appealed the effective date assigned.  This is 
considered a "downstream" issue as the veteran raised a new 
issue (earlier effective date claim).  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim, here, a claim for service connection, 
and the veteran raises a new issue (i.e., downstream issue) 
following the issuance of the rating decision, here, a claim 
for an earlier effective date, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  

Therefore, the veteran was notified of the information 
necessary to substantiate his claim for an earlier effective 
date by means of the October 2003 statement of the case.  The 
statement of the case informed the veteran that he had first 
submitted a claim for service connection for a lung disorder 
in June 2001 and that the only way he could get an effective 
date earlier than June 2001, would be for there to have been 
a claim for service connection for a lung disorder filed by 
the veteran prior to June 11, 2001.

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the October 2001 letter, 
the RO stated that it would make reasonable efforts to help 
him get evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
federal agencies.  It told the veteran that he would need to 
provide enough information about these records so that VA 
could request them from the person or agency who had them, 
but noted that it was the veteran's responsibility that these 
records were received by VA.  The RO told the veteran the 
following:

What Evidence Will VA Request?

You do not need to obtain your service 
medical records or personnel records or 
treatment reports from military or VA 
facilities.  It is VA's responsibility 
to:

?	Develop all relevant evidence in the 
custody of a federal department or 
agency, including VA medical 
records, Service Medical Records, 
Social Security Administration 
records, or evidence from other 
federal agencies, "if" the 
claimant notifies the VA Regional 
Office that these records exist
?	Develop for private records and lay 
or other evidence
?	Examine the veteran or obtain a 
medical opinion if the examination 
or opinion is necessary to make a 
decision on the claim.

The RO informed the veteran that if he wanted VA to obtain 
evidence from private physicians, he must complete a VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each source.  It added, "However, if you already 
have copies of any of these records in your possession and 
have not previously submitted them, you may send them to us 
now for review." 

In the October 2003 statement of the case, the RO provided 
the veteran with the provisions of 38 C.F.R. § 3.159(c)(1), 
(2), and (3), which address "VA's duty to assist claimants 
in obtaining evidence."  This informed the veteran of VA's 
duties of obtaining records in the custody of a federal 
agency and records not in the custody of a federal agency.  
Additionally, the RO provided the veteran with the provisions 
of 38 C.F.R. § 3.159(b)(1), which informed the veteran that, 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
Finally, the RO provided the veteran with the regulations 
that address the assignment of effective dates.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Here, the RO had obtained the veteran's service 
medical records, when the veteran filed his claim for service 
connection for hearing loss back in 1946.  Regarding the 
current claim, VA obtained private medical records that the 
veteran had identified.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with his claim for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than June 11, 2001, is 
warranted for the grant of service connection for chronic 
bibasilar bronchitis, atelectasis with scarring of right lung 
and asbestosis.  The effective date assigned was as of the 
date the veteran filed his claim for compensation benefits, 
so any examination provided after the submission of the claim 
would not assist in obtaining an earlier effective date.  
Thus, the Board finds that VA was not under an obligation to 
have the veteran examined for the claims for an earlier 
effective date, as such is not necessary to make a decision 
on the claim.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has happened in this case, as the VCAA letters were issued in 
October 2001, October 2002, April 2003, and May 2003, and the 
rating decision on appeal was issued in June 2003.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002) 
(emphasis added).  The implementing regulation clarifies this 
to mean that the effective date of an award of compensation 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004) 
(emphasis added).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Additionally, under 38 C.F.R. § 3.155 
(2004), it defines an informal claim as the following:

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of  Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought. . . .  

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

In addressing the requirement for identifying the benefit 
sought, the Court has stated that such identification need 
not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

Service connection was granted for chronic bibasilar 
bronchitis, atelectasis with scarring of right lung and 
asbestosis, effective June 11, 2001.  The veteran does not 
contest otherwise than that his claim for service connection 
for a lung disorder was filed in June 2001.  He claims that 
service connection should be granted from prior to July 1987.  
He states that he developed his lung disorder as a result of 
his service from 1944 to 1946 and that symptoms of this 
disease process had manifested decades before he filed his 
2001 claim.  When the Decision Review Officer informed the 
veteran that the law prevented him from obtaining an earlier 
effective date, he stated that the law needed to be revised.  

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than June 11, 2001, for the grant of service connection for 
chronic bibasilar bronchitis, atelectasis with scarring of 
right lung and asbestosis is legally precluded, based upon 
the facts in this case.  The reasons follow.

The record reflects that the veteran was discharged from 
service on May 20, 1946.  He submitted a claim for service 
connection for a lung disorder on June 11, 2001.  As noted 
above, the veteran has admitted that he did not submit a 
claim for service connection for a lung disorder prior to 
this date.  The date of the veteran's claim, here, June 11, 
2001, far exceeds the one-year period following the veteran's 
discharge from service, and would not allow an effective date 
of May 1946 for the grant of service connection.  See 38 
C.F.R. § 3.400(b)(2)(i) (2004).

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than June 11, 2001, for 
the award of service connection for chronic bibasilar 
bronchitis, atelectasis with scarring of right lung and 
asbestosis.  The regulation states that if the claim is not 
received within one year following separation from service, 
which is clearly not the case, as the veteran submitted his 
claim more than 55 years following his discharge from 
service, the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Even if the date entitlement arose was 
prior to June 11, 2001, the date of claim is June 11, 2001, 
and, thus, the later date is the date of claim-June 11, 
2001, and is the controlling criteria under the factual 
circumstances of this case.  See id.; see also 38 U.S.C.A. 
§ 5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor).  
Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. 
Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. 
App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 
(1997).  Stated differently, based on the facts in this case, 
an effective date earlier than June 11, 2001, is legally 
precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  

The Board has thoroughly reviewed the evidence of record and 
cannot find a document prior to June 11, 2001, that could 
constitute an informal claim, a formal claim, or a written 
intent to file a claim for service connection for a lung 
disorder.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  

The Board is aware that the appellant has alleged that the 
law needs to be revised; however, the Board is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General Counsel of 
VA.  38 C.F.R. § 19.5 (2003).  To the extent that he has 
implied that the laws regarding effective dates are 
unconstitutional, the Board will not address this issue, as 
such determination is not within the jurisdiction of the 
Board.  Johnson v. Robison, 415 U.S. 361 (1974).  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than June 11, 2001, 
for the award of service connection for chronic bibasilar 
bronchitis, atelectasis with scarring of right lung and 
asbestosis is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



